DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “Various embodiments are described herein describe… “ can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18-19, 39-42, 47-51, 59-62 and 73-82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-16, 18-19, 39-42, 47-51, 59-62 and 73-82 are directed to “a computer implemented method" (i.e., a computer code or software). Computer programs are not physical things.  They are neither computer components nor statutory processes, as they are not "acts" being performed.  MPEP 2106.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyul, et al. (US 6,584,216).
Regarding claim 47, Nyul discloses “separating the digital MR image volume into a plurality of digital MR image slices (Fig. 12: slices); and Page 8 of 15Int'l Patent App. No. PCT/CA2018/051606 Preliminary Amendment dated: June 15, 2020performing slice refinement for each digital MR image slice by: generating an image slice histogram (column 2, lines 36-39); determining an image slice landmark from the image slice histogram (column 2, lines 36-39); and generating a transformed digital MR image slice by applying a transformation function to the image slice to align the image slice landmark with a reference landmark (abstract).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morgas, et al. (US 2021/0304402) discloses teaches a method of processing a digital MRI image volume from an image data set.
Liu, et al. (S 2013/0072782) discloses teaches a method of processing a digital MRI image volume from an image data set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 15, 2022